Case 2:21-mb-09086-ESW Document1 Filed 03/31/21 Page 1 of 7

AO 109 (Rev. 12/09) | Warrant to Seize Personal Property Subject to Civil Forfeiture

 

United States District Court

for the
District of Arizona

In the Matter of the Seizure of: Case No. 21-9086 MB

Any and All Funds, Up To and Including $196,862.00 in
Wells Fargo checking account, account number

358131706, held in the name of Brian Loftin.

Mwy Ney Nw NLL YY

WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests that
certain property be seized as being subject to forfeiture to the United States of America. The property is
described as follows:

Any and All Funds, Up To and Including $196,862.00 in Wells Fargo checking account,
account number 358131706, held in the name of Brian Loftin.

I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property
under 18 U.S.C. §§ 981(b) and 982(b)(1) and 21 U.S.C. § 853(e) and (f).

YOU ARE COMMANDED to execute this warrant and seize the property on or before 4/13/2021
(not to exceed 14 days)

X QO in the daytime - 6:00 a.m. to 10:00 p.m, Q) at any time in the day or night, as I find reasonable
cause has been established.

Unless delayed notice is authorized below, you must also give a copy of the warrant and receipt for the
property taken to the person from whom, or from whose premises, the property was taken, or leave a copy and
receipt at the place where the property was taken.

An officer present during the execution of the warrant must prepare, as required by law, an inventory
of any property seized and the officer executing the warrant must promptly return this warrant and a copy of
the inventory to any duty magistrate.

CV 1 find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for
delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be search or seized (check the appropriate box) Q for days (not to exceed 30).0

until, the facts justifying, the later specific date of . ae
Date and time issued: 9/30/2021 @ 2:53 pm Ett
Judge & signature

City and State: Phoenix, AZ Hon. Eileen S. Willett, U.S. Magistrate Judge
Printed name and title

 
Case 2:21-mb-09086-ESW Document1 Filed 03/31/21 Page 2 of 7

AO [08 (Rev, 06/09) Application for a Warrant to Seize Personal Property Subject to Forfeiture

 

United States District Court
for the
District of Arizona

In the Matter of the Seizure of: Case No. 94.9086 MB

in Wells Fargo checking account, account number

)
)
Any and All Funds, Up To and Including $196,862.00 _)
)
358131706, held in the name of Brian Loftin. )

)

APPLICATION FOR A WARRANT
TO SEIZE PROPERTY SUBJECT TO FORFEITURE

I, a federal law enforcement officer or attorney for the government, request a seizure warrant
pursuant to 18 U.S.C. §§ 981(b) and 982(b)(1) and 21 U.S.C. § 853(e) and (f), and state under
penalty of perjury that I have reason to believe that the following contains property, real or personal,
which constitutes or is derived from proceeds traceable to a specific unlawful activity, including 18
U.S.C. § 1343 (Wire Fraud), and is property, real or personal, involved in a transaction or attempted
transaction in violation 18 U.S.C. § 1956 and/or 1957 (Money Laundering) and is subject to
forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (C) and 982(a)(1), and 28 U.S.C. § 2461

(describe the property):

Any and All Funds, Up To and Including $196,862.00 in Wells Fargo checking account,
account number 358131 706, held in the name of Brian Loftin.

The application is based on these facts!

See the Attached Affidavit of United States Secret Service Special Agent Robert Pilling.

QO) Continued on the attached sheet. \ \)
reso laa

A pplicanXs signature

Robert Pilling, Special Agent, USSS
ARK. tty ory Printed name and title

Approved by AUSA Mark J. Wenker WENRER Dategott29

16:19:27 -07'00'

Sworn to before me OR SiRHSEIARRXRRIORX telephonically Wat
Date: 3/30/2021 @ 2:53 pm A hy | }
Judge’s signature

City and State: — Phoenix, AZ Hon. Eileen §. Willett, U.S, Magistrate Judge
Printed name and title

 

 
Case 2:21-mb-09086-ESW Document1 Filed 03/31/21 Page 3 of 7

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEIZURE WARRANT

Your affiant, Robert Pilling, a Special Agent with the United States Secret Service, being
first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

 

1. I make this affidavit in support of a seizure warrant to seize for forfeiture the
following bank account:

Wells Fargo checking account, account number 358131706, held in the name of

Brian Loftin (the “Account”).

2. I believe there is probable cause to believe that the Account (a) contains property,
real of personal, which constitutes or is derived from proceeds traceable to a specific unlawful
activity, including 18 U.S.C. § 1343 (Wire Fraud), and is property, real or personal, involved ina
transaction or attempted transaction in violation 18 U.S.C. § 1956 (Money Laundering); (b) is
subject to seizure pursuant to 18 U.S.C. §§ 981(b) and 982(b)(1) and 21 U.S.C. § 853(e) and (f);
and (c) is subject to forfeiture pursuant to 18 U.S.C. §§ 98 1(a)(1)(A) and (C) and 982(a)(1) and
28 U.S.C. § 2461.

3. On February 18, 2018, your affiant became employed as a Special Agent with the
United States Secret Service (USSS) and attended the Criminal Investigator Training Program
(CITP) at the Federal Law Enforcement Training Center (FLETC) in Glynco Georgia. During
CITP your affiant was instructed on Federal criminal investigations, including fraud and money
laundering, among other topics. Following my graduation from FLETC, I attended the Special
Agent Training Course at the USSS Regional Training Facility located in Beltsville, Maryland,
where your affiant was instructed in dignitary protection and tactics, basic computer forensics,

counterfeit investigations, and fraud investigations, among various other criminal justice topics.

 
Case 2:21-mb-09086-ESW Document1 Filed 03/31/21 Page 4 of 7

4, Prior to my employment as a Special Agent with the USSS, I was a Law
Enforcement Officer in the State of Texas, City of Houston, becoming certified in December
2013 at the Houston Police Academy. The training at the Houston Police Academy included,
among other topics, criminal law and criminal investigation. Following my graduation from the
Houston Police Academy, your affiant worked as a patrol officer, and later as a detective in the
Special Victims Unit for the City of Houston Police Department. Your affiant’s investigations as
a detective included fraud schemes, domestic violence cases, and narcotics violations, among
other crimes.

PROBABLE CAUSE

5. The facts in this affidavit come from your affiant’s personal observations,
training, experience, and information obtained and from other investigators. This affidavit is
intended to show merely that there is sufficient probable cause for the requested warrant and
does not set forth all of my knowledge about this matter.

6. Wells Fargo customer Nextgear Funding LLC was the victim of BEC Fraud
involving unknown suspects impersonating their known vendor, Penske Truck Leasing, via
email and provided a new account number for future invoice payments.

7, BEC Fraud, or Business Email Compromise, is a form of cybercrime where a
suspect either hacks into a corporate email account and then impersonates the real owner in an
attempt to defraud the company of funds, or a suspect creates a spam email that attempts to pose
as a real email from the business, and defrauds a company’s vendors by having them send
payments to a new account number provided by the suspect.

8. Due to BEC fraud, Wells Fargo customer Nextgear Funding LLC initiated seven

(7) ACH transfers between February 5, 2021 and February 17,2021, totaling $397,500.00, under
2

 
Case 2:21-mb-09086-ESW Document1 Filed 03/31/21 Page 5 of 7

fraudulent circumstances, These transfers were credited to Wells Fargo customer Alice Bennett,
account number #5342. Wells Fargo customer Bennett depleted a majority of these fraudulent
funds via two (2) Wells Fargo personal checks made payable to Wells Fargo customer Brian
Loftin that totaled $196,862.00.

9, On February 4, 2021 Manheim Automotive Financial Services Inc., received an
email from what appeared to be Penske Truck Leasing (both Manheim and Penske are vendors
of NextGear Funding) with instructions to update their payment information to now send money
to a new account. Between February 10, 2021 and February 17, 2021 there were a total of seven
fraudulent transactions sent to this new bank account belonging to a Brett Tarthetti (false name).
Beginning February 5, 2021 and continuing through February 17, 2021 Wells Fargo customer
Alice Bennett received $397,500.00 to her Wells Fargo bank account through fraudulent
circumstances. Alice Bennett was contacted by Brett Tarthetti whom Bennett believed she was in
a romantic online relationship with on February 5, 2021 via email. Tarthetti prompted Bennett to
send checks to Brian Loftin totaling $196,862.00, and to withdraw cash and purchase
cryptocurrency Bitcoin with the remaining funds he sent to her account.

10. On February 23, 2021, during a review of source information, your affiant
learned a subject, identified as Brian Loftin, was reported as having $196,862.00 credited to his
Wells Fargo account. These credited funds are traceable to the funds Nextgear Funding
transferred to Bennett as a result of the BEC fraud. Loftin currently has $183,000.00 remaining
in the Account.

11, On February 23, 2021, Wells Fargo FCI contacted Wells Fargo customer Bennett
referencing this investigation. Wells Fargo customer Bennett stated she had met her boyfriend

Brett Tarthetti on the dating website “Plenty of Fish” about a month previously. Bennett stated
3

 
Case 2:21-mb-09086-ESW Document1 Filed 03/31/21 Page 6 of 7

Tarthetti was from Brazil and currently resided in Hollywood, FL. Bennett stated she had never
met Tarthetti in person but previously video chatted with him one time. Tarthetti advised
Bennett that the funds transferred into here account were for his gym business and were
sponsorship money.

12, Tarthetti instructed Bennett to write checks to Brian Loftin who she did not
know personally. Bennett also was instructed to withdraw cash and purchase the cryptocurrency
Bitcoin for Tarthetti, Wells Fargo FCI contacted Wells Fargo customer Loftin reference this
investigation and Loftin stated he meta friend by the name of Gene Watson through his mother
in Phoenix, AZ, about three years ago. Loftin stated Watson now resides in Texas (unknown
city) and he was the one who had advised him about the checks deposited into his account.
Loftin had questioned Watson about the checks and Watson refused to advise where the funds
had originated. Watson instructed Loftin to send wire transfers for the purchase of

cryptocurrency Bitcoin and Loftin stated he felt suspicious about the funds.

13. Loftin stated that he is was unaware of the origin of the funds and has agreed to
voluntarily surrender the funds to law enforcement. Wells Fargo investigators have agreed to

cooperate and release the funds with the submission of seizure warrant.

CONCLUSION
14. | Based on the foregoing, there is probable cause to believe that the Account (a)
contains property, real or personal, which constitutes or is derived from proceeds traceable to a
specific unlawful activity, including 18 U.S.C. § 1343 (Wire Fraud), and is property, real or
personal, involved in a transaction or attempted transaction in violation 18 U.S.C. § 1956

(Money Laundering); (b) is subject to seizure pursuant to 18 U.S.C. §§ 981(b) and 982(b)(1) and

4

 
Case 2:21-mb-09086-ESW Document1 Filed 03/31/21 Page 7 of 7

21 U.S.C. § 853(e) and (£); and (c) is subject to forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(A)

bn

Robert Pilling, Sp@vial A gent
United States Secret Service
Phoenix, Arizona

and (C) and 982(a)(1) and 28 U.S.C. § 2461,

X Sworn by Telephone

SUBSCRIBED AND SWORN to before me this °° day of March, 2021

Honorable Eileen S. Willett
United States Magistrate Judge

 
